 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6

 7   HUBY MEADOWS,                                        Civil No. 2:17-CV-1248-RAJ
          Plaintiff,
 8
              v.
 9                                                        [PROPOSED] ORDER
     NANCY BERRYHILL,
10   o/b/o Social Security Administration,

11            Defendant.

12            After considering the filings of the parties regarding this issue, it is hereby ORDERED that
     attorney fees in the amount of $5,375.96 shall be awarded to Plaintiff pursuant to 28 U.S.C. §
13
     2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
14

15            If the EAJA fees are not subject to an offset as described in Ratliff, the check for EAJA
     fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff’s assignment
16
     of this fee to her attorney. The check for EAJA fees shall be mailed to Plaintiff’s counsel at Dellert
17   Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place, WA, 98466.
18            Dated this 2nd day of October, 2018.

19

20
                                                            A
                                                            The Honorable Richard A. Jones
21                                                          United States District Judge
22

23

24


     Page 1        ORDER – [2:17-CV-248-RAJ]
